internal_revenue_service number release date index number ---------------------- ------------- ------------------------------- ---------------------- ------------------------------------ in re ------------------------------- department of the treasury washington dc person to contact ------------------- id no -------------- telephone number --------------------- refer reply to cc corp - plr-147666-03 date date distributing ------------------------------- ---------------------------- ----------------------- controlled ------------------------------------------------------------------------ ---------------------------- ---------------------- controlled controlled controlled ----------------------------- ---------------------------- ---------------------------- ----------------------------- ---------------------------------------------- ---------------------------- ----------------------------- ---------------------------------------------- ---------------------------- shareholder --------------------------------------------------------------------- shareholder ----------------- ------------------- ------------------------- shareholder shareholder ------------------- ------------------------- ------------------- --------------------------------------------------------------------- shareholder ------------------------ ------------------------- ----------------- ------------------------- ------------------ ------------------------- ------------------ ------------------------- -------------------------------------------- --------- -------- ------ -------- -------- -------- -------- ------ ---- ----------- ---------- shareholder shareholder shareholder business a year a b c d e f g h i state x dear -------------- this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated october october october november december and date the information submitted for consideration is summarized below distributing is a cash_basis state x corporation distributing elected to be taxed as an s_corporation in year distributing currently has big_number shares of voting common_stock outstanding which is owned by eight ashareholders shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g and shareholder h distributing has directly engaged in business a for more than five years through its shareholders and employees the taxpayer has supplied financial information which indicates that business a has had gross_receipts and operating_expenses representative of the active_conduct of the business for each of the past five years distributing has accumulated earning and profits of approximately dollar_figurei all of which is attributable to distributing’s predecessor by virtue of a sec_355 transaction in year prior to distributing’s s election distriubuting’s predecessor had accumulated these profits as a c_corporation prior to the proposed transaction distributing intends to make a cash distribution cash distribution proportionally to the shareholders of its accumulated_earnings_and_profits to resolve management issues relating to asset deployment and economic risk that are inherent in the current structure distributing has decided to separate business a as follows the proposed transaction i distributing will form controlled controlled controlled and controlled as cash_basis corporations together the controlled corporations under the laws of state x distributing will contribute business a assets to each of the newly formed controlled corporations in exchange for all of the outstanding_stock of each of the controlled corporations ii distributing will distribute all of the stock of controlled to shareholder and shareholder in exchange for all of shareholder 1’s and shareholder 2’s stock in distributing distributing will distribute all of the stock of controlled to shareholder in exchange for all of shareholder 4's stock in distributing distributing will distribute all of the stock of controlled to shareholder in exchange for all of shareholder sec_5's stock in distributing distributing will distribute all of the stock of controlled to shareholder in exchange for all of shareholder 6's stock in distributing the distribution no fractional shares will be exchanged sec_1361 provides that the term s_corporation means with respect to a taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 provides that the term qualified_subchapter_s_subsidiary means any domestic_corporation which is not an ineligible_corporation if i percent of the stock of such corporation is held by the s_corporation and ii the s_corporation elects to treat such corporation as a qualified_subchapter_s_subsidiary sec_1361 provides that if any corporation which was a qsub ceases to meet the requirements of sec_1361 such corporation shall be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before such cessation from the s_corporation in exchange for its stock sec_1361 provides that if a corporation's status as a qsub sec_1_1361-5 of the income_tax regulations provides that if a qsub terminates such corporation and any successor_corporation shall not be eligible to make i an election to be treated as a qsub or ii an election to be treated as an s_corporation before it sec_5th taxable_year which begins after the first taxable_year for which such termination was effective unless the secretary consents to such election election terminates under sec_1_1361-5 the former qsub is treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from the s_corporation parent in exchange for the stock of the new corporation the tax treatment of this transaction or of a larger transaction that includes this transaction will be determined under the code and general principles of tax law including the step_transaction_doctrine sec_1_1361-5 example provides an example whereby an s_corporation that distributes the stock of its qsub to its shareholders terminating the qsub election can qualify as a distribution to which sec_368 and sec_355 apply if the transaction otherwise satisfies the requirements of those sections sec_1_1361-5 provides that absent the commissioner's consent and except as provided in sec_1 c a corporation whose qsub election has terminated or a successor_corporation may not make an s election or have a qsub election made with respect to it for five taxable years sec_1_1361-5 provides that a corporation may make an s election or have a qsub election made with respect to it before the expiration of the five-year period described in sec_1361 provided that i immediately following the termination the corporation or its successor_corporation is otherwise eligible to make an s election or have a qsub election made for it and ii the relevant election is made effective immediately following the termination of the qsub election the following representations have been made in connection with the proposed transaction a the indebtedness if any owed by each of the controlled corporations to distributing after the distribution of each controlled corporations’ stock will not constitute stock_or_securities b the fair_market_value of the stock of controlled controlled controlled and controlled to be received by shareholder sec_1 and shareholder shareholder and shareholder respectively will be approximately equal to the fair_market_value of distributing stock surrendered by such shareholders in exchange c no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that as a shareholder of distributing d the five years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction distributing and each controlled_corporation will each continue independently and with its separate employees the active_conduct of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of stock of controlled controlled controlled and controlled is being carried out for the corporate business_purpose of allowing divergent approaches to the appropriate asset deployment and economic risks with respect to business a to avoid management and shareholder disagreements the distribution of the stock of the controlled corporations is motivated in whole or in substantial part by this corporate business_purpose g distributing is an s_corporation within the meaning of sec_1361 of the internal_revenue_code each of the controlled corporations will elect to be an s_corporation pursuant to sec_1362 of the internal_revenue_code the code on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or any of the controlled corporations f i j l h there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or any of the controlled corporations after the transaction there is no plan or intention by any of distributing or any of the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or any of the controlled corporations to merge any of the corporations with any corporation or to sell or otherwise dispose_of the assets of any of the corporations after the transaction except in the ordinary course of business k the total adjusted_basis and fair_market_value of the assets transferred to each of the controlled corporations by distributing each equals or exceeds the sum of the liabilities assumed by each of the controlled corporations plus any liabilities to which the transferred assets are subject as determined under sec_357 the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between distributing and any of the controlled corporations at the time of or subsequent to the distribution of the stock of each of the controlled corporations n payments made in connection with all continuing transactions if any between distributing and any of the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length o no parties to the transaction are investment companies as defined in sec_368 and iv p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing and each of the controlled corporations or stock possessing or more of the total value of all classes of stock of distributing and each of the controlled corporations based solely on the information submitted and on the representations set forth above we rule as follows the transfers by distributing to controlled controlled controlled and controlled of a portion of the assets of business a in exchange for all of the stock of each of the controlled corporations and the assumption_of_liabilities by each of the controlled corporations as described above followed by the distribution of stock of controlled controlled controlled and controlled to shareholder sec_1 and shareholder shareholder and shareholder respectively will each be a reorganization within the meaning of sec_368 distributing and each of the controlled corporations will be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities to each of the controlled corporations solely in exchange for stock in each of the controlled corporations as described above sec_361 and sec_357 no gain_or_loss will be recognized by controlled controlled controlled and controlled upon the receipt of the assets from distributing in exchange for shares of stock of each such controlled_corporation sec_1032 the basis of the assets received by controlled controlled controlled and controlled will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled controlled controlled and controlled sec_362 the holding_period of the distributing assets received by controlled controlled controlled and controlled will include the period during which such assets were held by distributing sec_1223 except for the cash distribution no gain_or_loss will be recognized by and no amount will be included in the income of shareholder sec_1 and shareholder shareholder or shareholder upon their receipt of shares of controlled controlled controlled and controlled respectively in exchange for all of their distributing shares as described above sec_355 and sec_356 the cash contribution will be treated as a distribution_of_property to which sec_301 applies sec_356 and sec_1_356-2 no gain_or_loss will be recognized by distributing upon the distribution of the stock of controlled controlled controlled and controlled to shareholder sec_1 and shareholder shareholder and shareholder respectively as described above sec_361 the basis of the stock of controlled controlled controlled and controlled in the hands of shareholder sec_1 and shareholder shareholder and shareholder respectively will be the same as the basis of the distributing stock surrendered by such shareholders in exchange therefor decreased by the amount of cash received by such shareholders in the cash distribution and increased by the amount of such cash that is treated as a dividend to such shareholders sec_358 and sec_358 the holding_period of the stock of controlled controlled controlled and controlled received by shareholder sec_1 and shareholder shareholder and shareholder respectively will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and each of the controlled corporations will be made under sec_1 a of the income_tax regulations distributing’s momentary ownership of the stock of each of the controlled corporations as part of the divisive_reorganization under sec_368 will not cause any of the controlled corporations to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 the election of each of the controlled corporations to be an s_corporation under sec_1362 if timely made under sec_1362 and without requiring distributing’s consent will be effective during such corporation’s first taxable_year notwithstanding the momentary ownership of the stock of such controlled_corporation by distributing immediately prior to the distribution no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours associate chief_counsel corporate by mark s jennings mark s jennings chief branch
